DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the amendment filed on January 28th, 2022 for application no. 17/270,104 filed on February 22nd, 2021. Claims 1-9, 11-23 and 25-30 are pending. In the present amendment, claims 1-5, 7, 11-12, 14-15, 17-23, 25 and 29-30 are amended, and claims 10 and 24 are canceled.

Specification
Amendments to the abstract filed January 28th, 2022 are not considered new matter. The objection to the specification indicated in the latest Office Action is withdrawn.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Robin W. Asher on February 4th, 2022. The application has been amended as follows:

Claim 6 (line 3) has been amended to read, “central opening of the lock mechanism when the lock mechanism is in the locked position.”.



Claim 14 (line 5) has been amended to read, “mechanism being lockable once the dog clutch mechanism is in phase without holding the”.

Claim 29 (line 5) has been amended to read, “being lockable once the dog clutch mechanism is in phase without holding the lock signal on”.

Response to Arguments
The Applicant's arguments filed January 28th, 2022 are in response to the Office Action mailed October 1st, 2021. The Applicant's arguments have been fully considered.
Regarding Claims 14 and 29, Applicant’s amendment has clarified the invention. As such, the relevant 112(b) rejections previously indicated in the latest Office Action are withdrawn.
Regarding Claims 1 and 18, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 1-9, 11-23 and 25-30 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a locking differential assembly having the combination of features recited in claim 1, and particularly “a lock mechanism, operable to prevent differential rotation when in a locked position, the lock mechanism being actuated when a first torque force from a first torque source is applied to a drive cam and a driven cam” and “an electromagnetic coil, actuating a brake plate, the brake plate coming into frictional contact with a brake disc for actuating the lock mechanism to the locked position and preventing differential rotation of the first and second output shafts, wherein the electromagnetic coil receives a lock signal, the electromagnetic coil magnetically pulling an armature against the brake disc actuating the brake plate, and the brake plate coming into frictional contact with the brake disc”.
The closest prior art of Ling (US 11,015,690) discloses a hydraulic brake actuator (Fig. 2, 30), but fails to disclose “wherein the electromagnetic coil receives a lock signal, the electromagnetic coil magnetically pulling an armature against the brake disc actuating the brake plate, and the brake plate coming into frictional contact with the brake disc”, and there is no motivation to substitute the brake actuator taught by Ling with a pull-type brake actuator absent impermissible hindsight.
Regarding Claim 18, none of the prior art discloses or renders obvious a locking differential assembly having the combination of features recited in claim 18, and particularly “a lock mechanism using a dog clutch mechanism, the lock mechanism preventing differential rotation when in a locked position, the lock mechanism being located between the differential case and at least one of the first and second side gears, the lock mechanism being actuated when a first torque force generated from the differential case is applied to a drive cam and a driven cam” and “an electromagnetic coil, the electromagnetic coil actuating a brake plate, the brake plate coming into frictional contact with a brake disc, the friction creating a second torque force, the second torque force being an opposing torque force to the first torque force, the electromagnetic coil being discontinuous around a circumference of the brake disc, wherein the second torque force is generated when a lock signal is sent to the electromagnetic coil, the electromagnetic coil magnetically pulling an armature against the brake disc actuating the brake plate, the brake plate coming into frictional contact with the brake disc”.
The closest prior art of Ling (US 11,015,690) discloses a hydraulic brake actuator “wherein the second torque force is generated when a lock signal is sent to the electromagnetic coil, the electromagnetic coil magnetically pulling an armature against the brake disc actuating the brake plate, the brake plate coming into frictional contact with the brake disc”, and there is no motivation to substitute the brake actuator taught by Ling with a pull-type brake actuator absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659